ON MOTION FOR REHEARING.
WOODLEY, Judge.
The record has been perfected to show that it was agreed on the trial that Kaufman County was a dry area and appellant’s counsel agrees that such fact should be considered by this court upon rehearing.
Officers, armed with a search warrant, entered an outhouse near the home of appellant, and found therein some nineteen quarts of wine.
The outhouse was locked, and the officers entered the building by removing a piece of tin from the front door. Appellant thereafter delivered to the officers a key to the lock on the outhouse door.
The officers testified that in making the search they went directly to the outhouse, and did not see or talk to appellant until one of them went to the house and asked for the key.
Appellant complains that the search of the outhouse was illegal, because the search warrant was defective, vague and indefinite in the description of the premises and of its occupant.
The warrant describes the property as “one story, 2 or ? room frame house, unpainted, located at 214 East Grove Street, and all outhouses and autos, in City of Terrell, Texas.” It alleges the name of the occupant of said premises as “party of name of Bertha, last name unknown, Negro woman.”
The warrant appears to be sufficient to authorize the search.
Appellant next complains that though the officers had a *103warrant which they claimed authorized the .search of her private dwelling and premises, they proceeded to search the outhouse and took possession of the wine therein without advising or notifying appellant that they had such warrant, or that a search was to be made.
The failure of the officers to notify appellant that they possessed a search warrant, or to advise appellant of their intent to search the premises, did not render the search illegal. See Boyer v. State, 128 Tex. Cr. R. 76, 79 S. W. 2d 318; Elms v. State, 114 Tex. Cr. R. 642, 26 S.W. 2d 211; Rushing v. State, 151 Tex. Cr. R. 221, 206 S.W. 2d 252.
The amount of wine being sufficient to make applicable the prima facie evidence rule together with the failure of appellant to testify or offer other defensive testimony requires the conclusion that the evidence is sufficient to sustain the conviction.
The state’s motion for rehearing is granted, the order of reversal is set aside, and the judgment of the trial court is now affirmed.
Opinion approved by the Court.